internal_revenue_service number release date index number ------------------------ -------------------------------------------- ------------------------------------------------ -------------------------- in re --------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-167804-03 date june ----------------------------------------------- -------------------------------------------------- ------------------------------------------- -------------------------------------- -------------------------------------- ------------------- ----------------------- ----------- --------- -------------- legend decedent spouse trust marital trust family_trust date date a b c dear sir correspondence requesting an extension of time under ' of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under ' a of the internal_revenue_code with respect to the exempt trust this is in response to your letter dated date and subsequent the facts submitted and the representations made are summarized as follows decedent died on date survived by spouse children and grandchildren article iii section a of decedent’s will provides that the residue of his estate is to be distributed to trust article v section b of the will provides the executor with the power to make the reverse_qtip_election under ' a this section further sets forth decedent’s wish that the executor first allocate decedent’s gst_exemption to family_trust with any excess gst_exemption to be allocated to any qtip_trust to which executor has made the reverse_qtip_election under ' a section dollar_figure of trust provides that upon decedent’s death trust is to be divided into two trusts marital trust and family_trust with respect to marital trust sec_3 and provide that marital trust is to be funded with property eligible for the marital_deduction equal to the excess of the federal estate_tax_marital_deduction minus items included in decedent’s gross_estate that have passed to spouse outside of trust over the largest amount that will result in the least possible federal estate_tax being payable by decedent’s estate after allowing for the unified_credit against the federal estate_tax and the credit_for_state_death_taxes sec_3 provides that spouse is to receive all of marital trust’s net_income for her lifetime at least annually and principal to provide for her health support and maintenance sec_3 provides that the marital trust will terminate upon spouse’s death upon termination spouse’s estate is to receive any undistributed_net_income from the trust and the trust’s principal is to be contributed to family_trust sec_3 provides that marital trust may be divided into a gst exempt and nonexempt marital trust so that a reverse_qtip_election made by the executor of decedent’s estate with respect to the gst exempt marital trust will result in a_trust having a zero inclusion_ratio for gst tax purposes with respect to family_trust sec_3 provides that family_trust is to be funded with trust assets not allocated to marital trust sec_3 a provides that family trust’s trustee is to distribute dollar_figurea from family_trust to each of decedent’s surviving children family trust’s remaining assets are to be held in further trust sec_3 b provides that the trustee may accumulate all or part of family trust’s income or distribute the income and family trust’s principal to spouse decedent’s children and the descendants of decedent’s children to provide for their health support maintenance and education sec_3 provides that upon spouse’s death the trustee is to divide the balance of family trust’s corpus into separate equal shares so as to provide one share for each of decedent’s then living children and one collective share for the living issue of a deceased child of decedent the collective share for a deceased child’s living issue is to be further divided into separate equal shares one for each issue of the predeceased child grandchild sec_3 provides that each child or issue of a predeceased child grandchild is to receive the corpus of his or her separate share free of trust in the following manner one-third when the child or grandchild attains age one-half when the child or grandchild attains age and the remainder when the child or grandchild attains age in addition the trustee may distribute each share’s property to the child or grandchild at any time sec_3 provides that each child or grandchild is to receive all of his or her share’s net_income at least annually and distributions of principal to provide for his or her health care support education and maintenance in addition the trustee may distribute the share’s principal to the child or grandchild for any reason and at any time the trustee deems proper sec_3 provides that in the event a child or grandchild dies before the complete distribution of his or her share the share is to be distributed first to the child or grandchild’s then living issue in equal shares if any if none then to the child or grandchild’s siblings in equal shares if any if none to the child or grandchild’s estate decedent’s estate retained an attorney to prepare the estate’s federal estate decedent’s estate is requesting an extension of time pursuant to tax_return the return was timely filed no allocation of decedent’s gst_exemption was made on the return the qtip_election was made on the return for the property contributed to marital trust marital trust however was not divided into a gst exempt and nonexempt marital trust and the reverse_qtip_election under ' a was not made the return reflected that family_trust had been funded with dollar_figureb all of decedent’s gst_exemption was available for allocation at his death ' to sever marital trust into a gst exempt and nonexempt marital trust pursuant to ' b of the generation-skipping_transfer_tax regulations and to make the reverse_qtip_election under ' a with respect to the gst exempt marital trust law and analysis decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides the general_rule that no deduction shall be allowed for the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than adequate_and_full_consideration in money or money s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse the decedent if the surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse - a the interest or such portion thereof so passing shall for purposes of ' a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of ' b a be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events sec_2056 provides that in the case of an interest in property passing from sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 defines aqualified terminable_interest property as property sec_2056 provides in part that the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2601 imposes a tax on every generation-skipping_transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio sec_2602 provides that the amount of tax is the taxable_amount multiplied by sec_2056 provides that an election under ' b with respect to any property shall be made by the executor on the return of tax imposed by ' the election once made is irrevocable under ' a any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under ' b is includable in the decedent s gross_estate the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable or before the date prescribed for filing the individual s estate_tax_return including extensions exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at the individual s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual s death automatically allocated on the due_date for filing the federal estate_tax_return to the extent not otherwise allocated by the decedent s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable under ' a the allocation of the gst_exemption may be made at any time on sec_2632 provides that in general any portion of an individual s gst sec_26_2632-1 provides that a decedent s unused gst_exemption is sec_26_2654-1 provides in part that if there is more than one transferor sec_2652 provides that in the case of any trust with respect to which a sec_26_2654-1 provides that the severance of a_trust that is included in sec_26_2652-2 provides that the reverse_qtip_election is to be made on the deduction is allowed to the decedent s estate under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent s gst_exemption may be allocated to the qtip_trust return on which the qtip_election is made with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if- i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and of interests and beneficiaries as are provided in the original trust prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either-- the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i a the terms of the new trusts provide in the aggregate for the same succession under ' c the commissioner may grant a reasonable extension of b the severance occurs or a reformation proceeding if required is commenced sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_301_9100-2 provides for automatic extensions of time for making certain sec_301_9100-3 provides that in general requests for extensions of time for sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election elections regulatory elections that do not meet the requirements of ' must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case all of decedent’s gst_exemption was available for allocation at his death though no allocation of decedent's gst_exemption was made on the estate_tax_return pursuant to e and d dollar_figureb of decedent’s gst_exemption was automatically allocated to family_trust leaving dollar_figurec of decedent’s gst_exemption unused includible in spouse’s gross_estate under ' and spouse is considered the transferor of marital trust for gst tax purposes therefore decedent s remaining gst_exemption may not be allocated to marital trust however if marital trust is severed into a gst exempt and nonexempt marital trust and a reverse_qtip_election under ' a is made for the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust and the automatic allocation rules of ' e will apply decedent s remaining gst_exemption to the property in that trust based on the information submitted and the representations made we conclude that the requirements of ' have been satisfied therefore an extension of time of days from the date of this letter is granted to sever marital trust into a gst exempt and nonexempt marital trust and to file a supplemental estate_tax_return making the reverse_qtip_election with respect to the gst exempt marital trust thereupon the automatic allocation rules under ' e will apply decedent's remaining gst tax exemption of dollar_figurec to the gst exempt marital trust the supplemental return should reflect that the gst exempt marital trust is being funded with dollar_figurec because a qtip_election was made on decedent’s form_706 marital trust is the supplemental estate_tax_return should be filed with the internal revenue plr-167804-03 service_center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose an extension of time to make the reverse_qtip_election under ' a does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made e and d will operate to allocate decedent’s remaining gst_exemption to the gst exempt marital trust except as specifically ruled herein we express no opinion on the federal tax this ruling is directed only to the taxpayer who requested it sec_6110 consequences of the transaction under the cited provisions or under any other provisions of the code specifically no opinion is expressed or implied as to the value of any item of decedent’s gross_estate for federal estate_tax purposes provides that it may not be used or cited as precedent is being sent to the taxpayer submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter the rulings contained in this letter are based upon information and representations sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
